
	

113 HR 4647 IH: To amend the Internal Revenue Code of 1986 to increase the alternative tax liability limitation for small property and casualty insurance companies.
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4647
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Mr. Paulsen (for himself, Mr. Schock, and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the alternative tax liability limitation for
			 small property and casualty insurance companies.
	
	
		1.Increase in limitation for alternative tax liability for small property and casualty insurance
			 companies
			(a)In GeneralClause (i) of section 831(b)(2)(A) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(i)the net written premiums (or, if greater, direct written premiums) for the taxable year do not
			 exceed $2,025,000, and.
			(b)Inflation AdjustmentParagraph (2) of section 831(b) of such Code is amended by adding at the end the following new
			 subparagraph:
				
					(C)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2014, the dollar amount set
			 forth in subparagraph (A) shall be increased by an amount equal to—
						(i)such dollar amount, multiplied by
						(ii)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by
			 substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.If the amount as adjusted under the preceding sentence is not a multiple of $1,000, such amount
			 shall be rounded to the next lowest multiple of $1,000..
			(c)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
			
